Judgment, Supreme Court, New York County (Ira Beal, J.), rendered March 18, 1999, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The jury’s verdict was supported by legally sufficient evidence and was not against the weight of the evidence. The jury’s inability to reach a verdict on the sale count does not warrant a different result (see, People v Rayam, 94 NY2d 557).
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459; People v Mattiace, 77 NY2d 269, 275-276; People v Pavao, 59 NY2d 282, 292). Concur — Rosenberger, J. P., Tom, Ellerin, Rubin and Buckley, JJ.